TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00596-CR







Keith Joseph DeGruy, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 47,699, HONORABLE JACK W. PRESCOTT, JUDGE PRESIDING






PER CURIAM

Appellant pleaded guilty to an indictment accusing him of forgery.  The district court
adjudged appellant guilty and assessed punishment at imprisonment for two years.  The court suspended
imposition of sentence and placed appellant on community supervision.

The State has filed a motion to dismiss.  The clerk's record contains a written waiver of
appeal signed by appellant, his attorney, and the trial judge.  This document, which reflects a knowing and
voluntary waiver of the right to appeal, was signed on the day sentence was imposed in open court.  A
defendant who knowingly and intelligently waives his right to appeal may not thereafter appeal without the
consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v.
State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App.
1974).  There is nothing in the record to indicate that appellant sought or obtained the permission of the
trial court to pursue this appeal.

The motion is granted and the appeal is dismissed.


Before Justices Powers, Kidd and B. A. Smith

Dismissed for Want of Jurisdiction

Filed:  February 5, 1998

Do Not Publish